Citation Nr: 9925897
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 92-10 566               DATE SEP 10, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs (VA) Regional
Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarvez

ATTORNEY FOR THE BOARD 

R.P. Harris, Counsel 

INTRODUCTION

The appellant had active service from September 1972 to December
1975. Historically, in a June 11, 1987 decision, the Board of
Veterans' Appeals (Board) denied service connection for a
psychiatric disorder. That Board decision represents the last final
decision on that issue. Evans v. Brown, 9 Vet. App. 273, 285
(1996).

This matter came before the Board on appeal from a February 1992
rating decision by the San Juan, Puerto Rico, Regional Office,
which denied service connection for a psychiatric disorder on the
basis that new and material evidence had not been submitted to
reopen the claim. In July 1993, the Board remanded the case to that
Regional Office for additional evidentiary development. A Regional
Office hearing was held in August 1995. In a decision rendered
September 13, 1996, the Board determined that new and material
evidence had been submitted to reopen the claim, but denied service
connection for an acquired psychiatric disorder on the merits.

Thereafter, appellant appealed the Board's September 13, 1996,
decision to the United States Court of Appeals for Veterans Claims
(formerly the United States Court of Veterans Appeals) (Court). In
July 1997, on the Board's own motion, the Deputy Vice Chairman, by
direction of the Chairman, under the authority granted in 38
U.S.C.A. 7103 (West 1991), ordered Reconsideration of that
September 13, 1996, Board decision. In August 1997, the VA filed
with the Court an unopposed Motion to Remand the case, after
informing the Court that the Board had ordered Reconsideration of
the September 13, 1996, Board decision. By Order rendered September
19, 1997, the Court granted the VA's motion, vacated the Board's
September 13, 1996, decision, and remanded the case.

In a January 16, 1998 decision rendered by the expanded
reconsideration section, the Board determined that new and material
evidence had been submitted to reopen the claim of entitlement to
service connection for an acquired psychiatric disorder, and
remanded that service connection issue on a de novo basis for the
appropriate Regional Office to undertake additional evidentiary
development. Later that month,

2 -

jurisdiction over this case was transferred to the St. Petersburg,
Florida, Regional Office (RO). In February 1999, the RO recertified
the appeal to the Board.

REMAND

As the Board, in part, pointed out in its January 16, 1998 remand,
(1) although medical opinions from VA psychiatrists were rendered
in November 1993 and October 1995 to resolve the etiological point
in controversy concerning service connection for an acquired
psychiatric disorder, the psychiatrists apparently limited the
focus of their medical opinions to whether a personality disorder
was correctly diagnosed in service; (2) that their medical opinions
did not address whether a psychoneurosis/psychosis may have also
been manifested along with a personality disorder during service or
proximate thereto; (3) that the service medical records reflect
that in October 1975, appellant was hospitalized for depression
with suicidal ideation, he was treated with Mellaril (which is an
antipsychotic medication, according to the aforementioned
physicians' testimonies at the April 1986 and August 1995
hearings), and a passive-aggressive personality manifested, in
part, by depression and suicidal ideation, was diagnosed; (4) that
none of these aforementioned VA written medical opinions were
actually signed by the physicians who apparently rendered them; (5)
and that adequate medical opinion regarding this matter is material
for the Board to equitably decide this appellate issue, and should
therefore be obtained.

Accordingly, in that January 16, 1998 remand, the Board directed
the appropriate Regional Office to arrange, if possible, for said
VA psychiatrists, who rendered the aforementioned November 1993 and
October 1995 medical opinions, and/or any other VA psychiatrists,
to review the entire claims folder and express an opinion,
including degree of probability, as to whether appellant had a
chronic acquired psychiatric disorder (psychoneurosis or psychosis)
during service or proximate thereto and if so, the diagnosis and
approximate date of onset thereof should be given; that if
appellant did not have a chronic acquired psychiatric disorder
during service or proximate thereto, this should be clearly stated
by the psychiatrists in their written opinion; and that the
psychiatrists should opine whether the correct

3 - 

diagnosis in service should have been for a psychosis or neurosis,
not a personality disorder.

However, pursuant to that remand, although a written medical
opinion was rendered in July 1998 by another VA psychiatrist, the
opinion did not substantially comply with the remand directives. In
particular, that psychiatrist did not specifically express an
opinion as to (1) whether it is as likely as not that appellant had
a chronic acquired psychiatric disorder (psychoneurosis or
psychosis) during service or proximate thereto and if so, what the
diagnosis and approximate date of onset thereof is; and (2) whether
it is as likely as not that the correct diagnosis in service should
have been for a psychosis or neurosis, not a personality disorder.
Consequently, that VA medical opinion is inadequate and does not
substantially comply with the Board's remand directives. See
Stegall v. West, 11 Vet. App. 268 (1998). Additionally, that July
1998 VA written medical opinion was not signed by the physician who
rendered it. The veteran's representative has argued in support of
the need for additional development.

Accordingly, the case is again REMANDED for the following:

1. The RO should arrange, if possible, for said VA psychiatrists,
who rendered the aforementioned November 1993, October 1995, and
July 1998 medical opinions, and/or any other VA psychiatrist, to
review the entire claimsfolder and express an opinion as to whether
it is as likely as not that appellant had a chronic acquired
psychiatric disorder (psychoneurosis or psychosis) during service
or proximate thereto; and if so, the diagnosis and approximate date
of onset thereof should be given. If appellant did not have a
chronic acquired psychiatric disorder during service or proximate
thereto., this should be clearly stated by the psychiatrists in
their written opinion. The psychiatrists should opine whether the
correct diagnosis in service should have been for a psychosis or
neurosis, not a personality disorder. The written opinion should

- 4 -

contain a detailed rationale for the medical conclusions rendered.

If these matters cannot be medically determined without resort to
mere conjecture, this should be commented upon by the psychiatrists
in their written medical opinion.

2. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

3. The RO should review any additional evidence and readjudicate
the issue of service connection for an acquired psychiatric
disorder on the merits under appropriate legal theories, with
consideration of applicable court precedents and statutory and
regulatory provisions.

Thereafter, to the extent the benefits sought are not granted, the
appellant and his representative should be provided with a
supplemental statement of the case and afforded a reasonable
opportunity to respond thereto. The case should then be returned to
the Board for further appellate consideration, if in order. No
action is required of the appellant until he is notified. The Board
intimates no opinion as to the ultimate outcome in this case by the
action taken herein.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 5 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

JAMES W. ENGLE 
Member, Board of Veterans' Appeals

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).




 Decision Date: 01/16/98 DOCKET NO. 92-10 566)     DATE 
     ) 
     RECONSIDERATION        ) 
     )

On appeal from the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto
Rico

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to
service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:Puerto Rico Public Advocate for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarvez

ATTORNEY FOR THE BOARD

R. P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1972 to December 1975. Historically, in a
June 11, 1987 decision, the Board of Veterans Appeals (Board) denied service connection
for a psychiatric disorder. That Board decision represents the last final decision on that issue.
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board on appeal from a February 1992 rating decision by the
San Juan, Puerto Rico, Regional Office (RO), which denied service connection for a
psychiatric disorder on the basis that new and material evidence had not been submitted to
reopen the claim. In July 1993, the Board remanded the case to the RO for additional
evidentiary development. A RO hearing was held in August 1995. In a decision rendered
September 13, 1996, the Board determined that new and material evidence had been submitted
to reopen the claim, but denied service connection for an acquired psychiatric disorder on the
merits.

Thereafter, appellant appealed the Boards September 13, 1996, decision to the United States
Court of Veterans Appeals (Court). In July 1997, on the Boards own motion, the Deputy
Vice Chairman, by direction of the Chairman, under the authority granted in 38 U.S.C.A. §
7103 (West 1991), ordered Reconsideration of that September 13, 1996, Board decision. In
August 1997, the VA filed with the Court an unopposed Motion to Remand the case, after
informing the Court that the Board had ordered Reconsideration of the September 13, 1996,
Board decision. By Order rendered September 19, 1997, the Court granted the VAs motion,
vacated the Boards September 13, 1996, decision, and remanded the case. 
[citation redacted].

The decision rendered herein by the expanded reconsideration section replaces the September
13, 1996, Board decision, and now constitutes the final decision of the Board as to this
reconsidered issue. See Boyer v. Derwinski, 1 Vet. App. 531, 535 (1991). The Board in the
decision herein has determined that new and material evidence has been submitted to reopen
the claim of entitlement to service connection for an acquired psychiatric disorder, as will be
explained in detail below. Consequently, that issue has been reframed as entitlement to service
connection for an acquired psychiatric disorder, and will be dealt with on a de novo basis in
the REMAND section of this decision.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his acquired psychiatric disorder was initially
manifested during service, but was misdiagnosed as a personality disorder. Additionally, it is
requested that the benefit-of-the-doubt doctrine be applied.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1997), has reviewed and considered all of the evidence and material of record in the
appellants claims file. Based on its review of the relevant evidence in this matter, and for
the following reasons and bases, it is the decision of the Board that the evidence warrants
reopening of the claim of entitlement to service connection for an acquired psychiatric
disorder.

FINDINGS OF FACT

1. By a June 11, 1987 decision, the Board denied service connection for a psychiatric
disorder.

2. Additional evidence submitted subsequent to that decision (with the credibility of that
evidence presumed only insofar as determining reopening of the claim), when viewed in the
context of all the evidence, presents a reasonable possibility that appellants acquired
psychiatric disorder might be related to service.

CONCLUSION OF LAW

Evidence received subsequent to the Boards June 11, 1987 decision, which denied
entitlement to service connection for a psychiatric disorder, is new and material, and the claim
is reopened. 38 U.S.C.A. §§ 5107(b), 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a),
20.1105 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for a psychiatric disorder, new evidence
means more than evidence which was not previously physically of record, and must be more
than merely cumulative. To be material evidence, there must be a reasonable possibility that
consideration of the new evidence, when viewed in the context of all the evidence, would
change the outcome. Colvin v. Derwinski, 1 Vet. App. 171 (1991). The Boards June 11,
1987 decision is final and may not be reopened, in the absence of new and material evidence.
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105 and Manio v. Derwinski, 1 Vet.
App. 140 (1991). See Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).

The evidence previously considered in the aforecited June 11, 1987, Board decision included
an August 1972 service entrance examination and appellants service medical records. The
service medical records revealed symptoms including depression with suicidal ideation.
However, a personality disorder was clinically assessed, not a psychoneurosis or psychosis.
Approximately a year and a half after service, severe anxiety and depressive reaction were
diagnosed, and schizophrenia was diagnosed later. During a hearing on appeal in April 1986,
Dr. Andres Lopez Cumpiano, a private psychiatrist, testifying on appellants behalf, opined
after reviewing the service medical records, that the correct diagnosis in service should have
been for a psychosis or neurosis, not a personality disorder. Based largely on this evidentiary
record, the June 11, 1987 Board decision denied service connection for a psychiatric disorder,
on the grounds that (1) a personality disorder shown in service is not a disease, within the
meaning of legislation, for which service connection may be granted; and (2) a chronic,
acquired psychiatric disorder was not shown in service, and was initially clinically
documented years after service.

The evidence received subsequent to the June 11, 1987, Board decision includes testimony by
Dr. Jose Arturo Juarvez at an August 1995 hearing. Dr. Juarvez, a private psychiatrist,
testifying on appellants behalf, opined after reviewing the service medical records, that the
correct diagnosis in service should have been for a psychosis or neurosis, not a personality
disorder. The question for resolution is whether the August 1995 hearing testimony by Dr.
Juarvez is cumulative, or new and material, evidence. In Paller v. Principi, 3 Vet. App. 535,
538 (1992), the Court stated:

While it is true that Dr. Durkins opinion has been previously considered, and rejected, we
find the second opinion by Dr. Byron corroborating Dr. Durkin to be relevant and probative,
with a reasonable possibility of changing the outcome, and hence, material. It is the
corroborative nature of the opinion that renders it so. Moreover, in a situation such as is
presented here, where there is an apparent split in scientific opinion, corroboration is
particularly important and cannot be rejected as merely cumulative. This does not mean that a
claimant can endlessly reopen a case a doctor at a time. There will be a point reached, and
probably fairly quickly, where it can be said that, all things being equal, the evidence being
proffered has been fairly considered and that further rearticulation of already corroborated
evidence is, indeed, cumulative. This Court will, of course, necessarily deal with that issue on
a case-by-case basis.

Dr. Juarvezs medical opinion testimony at that August 1995 hearing, that the correct
diagnosis in service should have been for a psychosis or neurosis, not a personality disorder,
corroborated the similar medical opinion by Dr. Cumpiano, that was previously considered.
The corroborating medical opinion by Dr. Juarvez (with the credibility of that evidence
presumed only insofar as determining reopening of the claim) presents a reasonable possibility
that appellants acquired psychiatric disorder might be related to service, and the claimant
has not attempted to endlessly reopen [the] case a doctor at a time. Therefore, the Board
concludes that the August 1995 corroborating medical opinion by Dr. Juarvez constitutes
new and material evidence. Accordingly, since evidence received subsequent to the
Boards June 11, 1987 decision, which denied entitlement to service connection for a
psychiatric disorder, is new and material, the claim is reopened. 38 U.S.C.A. §§ 5107(b), 5108,
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.

However, it should be emphasized that in reaching this decision, the credibility of the medical
statements is presumed only insofar as determining reopening of the claim. See Justus v.
Principi, 3 Vet. App. 510, 512-13 (1992).

ORDER

Since new and material evidence has been submitted to reopen the claim of entitlement to
service connection for a psychiatric disorder, that claim is reopened, and the appeal is allowed
to this extent.

REMAND

Since the Board, in the decision herein, has determined that new and material evidence has
been submitted to reopen the claim of entitlement to service connection for a psychiatric
disorder, that issue has been reframed as entitlement to service connection for a psychiatric
disorder, and will be dealt with on a de novo basis. With respect to this now reframed issue,
initial review of the evidentiary record indicates that additional evidentiary development
should be accomplished prior to final appellate determination, for the following reasons.

With regards to certain procedural matters, in an October 1997 letter, appellant informed the
VA that he had recently moved from Puerto Rico to Miami, Florida. Consequently, the San
Juan, Puerto Rico, Regional Office needs to determine whether jurisdiction over this case
should be transferred to another Regional Office located closer to appellant (i.e., the St.
Petersburg, Florida, Regional Office). Additionally, there is some uncertainty concerning
which service organization appellant intends to have as his current representative. A
September 1997 VA Form 21-22, Appointment of Veterans Service Organization as
Claimants Representative, listed the Puerto Rico Public Advocate for Veterans Affairs.
Under 38 C.F.R. § 14.631(c)(1) (1996), [o]nly one organization, agent, or attorney will be
recognized at one time in the prosecution of a particular claim. Except as provided..., all
transactions concerning the claim will be conducted exclusively with the recognized
organization, agent, or attorney of record until notice of a change, if any, is received by the
Department of Veterans Affairs. Because appellant no longer resides in Puerto Rico, the
appropriate Regional Office should contact him and clarify whether he still wants
representation, and if so, by whom.

Additionally, although medical opinions from VA psychiatrists were rendered in November
1993 and October 1995 to resolve this etiological point in controversy, the psychiatrists
apparently limited the focus of their medical opinions to whether a personality disorder was
correctly diagnosed in service. Their medical opinions did not address whether a
psychoneurosis/psychosis may have also been manifested along with a personality disorder
during service or proximate thereto. The service medical records reflect that in October 1975,
appellant was hospitalized for depression with suicidal ideation; that he was treated with
Mellaril (which is an antipsychotic medication, according to the aforementioned physicians
testimonies at the April 1986 and August 1995 hearings); and that a passive-aggressive
personality manifested, in part, by depression and suicidal ideation, was diagnosed. The VA
has a duty to assist the veteran in the development of facts pertinent to his claim. 38 U.S.C.A.
§ 5107(a). Interestingly, none of these aforementioned VA written medical opinions were
actually signed by the physicians who apparently rendered them. Adequate medical opinion
regarding this matter is material for the Board to equitably decide this appellate issue, and
should therefore be obtained.

The evidentiary record indicates that appellant was awarded Social Security Administration
(SSA) disability benefits. See August and September 1983 SSA Decision and Award
Certificate, respectively, which listed 1982 and 1983 medical records upon which the decision
apparently was based. However, it is unclear whether the claims folder currently includes all
relevant medical records associated with appellants SSA disability benefits claim, nor does
it appear that the RO has attempted to obtain such records. Medical records associated with
appellants SSA disability benefits claim potentially could be material in deciding the
appellate issue; and, consequently, the RO should attempt to obtain them prior to final
appellate consideration of the issue on appeal. See Lind v. Principi, 3 Vet. App. 493, 494
(1992), wherein the Court held that VA breached its statutory duty to assist by failing to
obtain SSA records, with regards to a service connection claim.

Accordingly, the case is REMANDED for the following:

1. The San Juan, Puerto Rico, Regional Office should determine whether jurisdiction over this
case needs to be transferred to another Regional Office located closer to appellant (i.e., the St.
Petersburg, Florida, Regional Office); and if so, this should be implemented.

2. The appropriate Regional Office should contact appellant and clarify whether he still wants
representation, and if so, by whom. If he wants representation by another service organization,
he should be provided a power of appointment form to complete and return to the VA.

3. The appropriate Regional Office should obtain any relevant medical records associated with
appellants Social Security Administration claim. Any such records obtained should be
associated with the claims folder. The appellant should be requested to sign and submit
appropriate consent forms to release any private medical reports to the VA.

4. To the extent there is an attempt to obtain records that is unsuccessful, the claims folder
should contain documentation of the attempts made. The appellant and his representative, if
any, should also be informed of any negative results. 38 C.F.R. § 3.159 (1996). 5. The RO
should arrange, if possible, for said VA psychiatrists, who rendered the aforementioned
November 1993 and October 1995 medical opinions, and/or any other VA psychiatrists, to
review the entire claims folder and express an opinion, including degree of probability, as to
whether appellant had a chronic acquired psychiatric disorder (psychoneurosis or psychosis)
during service or proximate thereto; and if so, the diagnosis and approximate date of onset
thereof should be given. If appellant did not have a chronic acquired psychiatric disorder
during service or proximate thereto, this should be clearly stated by the psychiatrists in their
written opinion. The psychiatrists should opine whether the correct diagnosis in service should
have been for a psychosis or neurosis, not a personality disorder. The written opinion should
contain a detailed rationale for the medical conclusions rendered. If these matters cannot be
medically determined without resort to mere conjecture, this should be commented upon by
the psychiatrists in their written medical opinion.

6. The RO should review any additional evidence and readjudicate the issue of service
connection for an acquired psychiatric disorder on the merits under appropriate legal theories,
with consideration of applicable court precedents and statutory and regulatory provisions.

In order to avoid undue delay in this case, the RO should make certain that the instructions
contained in this REMAND decision, detailing the requested development, have in fact been
substantially complied with. When this development has been completed, and if the benefit
sought is not granted, the case should be returned to the Board for further appellate
consideration, after compliance with appropriate appellate procedures, including issuance of a
supplemental statement of the case. No action by the appellant is required until he receives
further notice. The Board intimates no opinion, either legal or factual, as to the ultimate
disposition warranted in this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims
that are remanded by the Board of Veterans Appeals or by the United States Court of
Veterans Appeals for additional development or other appropriate action must be handled in
an expeditious manner. See The Veterans Benefits Improvements Act of 1994, Pub. L. No.
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1996)
(historical and statutory notes). In addition, VBAs ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.


     MICHAEL D. LYON        JAMES W. ENGLE 
     Member, Board of Veterans AppealsActing Member, Board of Veterans
Appeals

HOLLY E. MOEHLMANN Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1997),
a decision of the Board of Veterans Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date that appears on the face of this
decision constitutes the date of mailing and the copy of this decision that you have received is
your notice of the action taken on your appeal by the Board of Veterans Appeals. Appellate
rights do not attach to those issues addressed in the remand portion of the Boards decision,
because a remand is in the nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (1996).


